By the Court.
Under section .199 of the code of criminal procedure, the time for allowing writs of error in criminal cases not punishable with death is not limited to three years from the rendition of the judgment, as in civil cases.
Other questions, arising upon assignments of error in this case, were disposed of under the authority of the following decisions: Loeffner v. The State, 10 Ohio St. 598; Holt v. The State, 11 Ohio St. 691; Cooper v. The State, 16 Ohio St. 329; and Mead v. McGraw, 19 Ohio St. 56.

Judgment reversed, and cause remanded for new trial.